Citation Nr: 0803540	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

1.  Entitlement to an increased rating for residuals of an 
injury to the right ankle, currently evaluated as 20 percent 
disabling.

2.  Entitlement to special monthly compensation for loss of 
use of the right foot.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the RO.

The veteran testified at a hearing held during November 2005 
at the RO before a decision review officer.


FINDING OF FACT

The veteran's right ankle condition keeps him almost totally 
restricted to being seated or in a wheelchair, and is 
equivalent to loss of use of his right foot.


CONCLUSION OF LAW

The regulatory criteria for special monthly compensation for 
loss of use of the right foot and for a 40 percent disability 
rating for loss of use of the right foot as a residual of 
right ankle shrapnel wound have been met.  38 U.S.C.A. §§ 
1114(k), 1155, 5107(b), 5110(a) (West 2002); 38 C.F.R. §§ 
3.350(a)(2), 3.400(a), 4.3 4.63, 4.71a, Diagnostic Code 5284 
(2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim of increase, a 
VCAA notice letter was sent in July 2004, prior to the RO's 
January 2005 decision.  That letter informed the veteran of 
the evidence necessary to establish service connection.  He 
was notified of his and VA's respective duties for obtaining 
evidence.  He was asked to send information describing 
additional evidence for VA to obtain, and to send any 
evidence in his possession that pertained to his claim.  In a 
March 2006 letter to the veteran, the RO additionally 
informed him of the criteria for establishing a rating and an 
effective date in connection with his appeal.  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim of increase, 
some of the required notice was not provided to the veteran 
until after the RO entered its January 2005 decision on his 
claim. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded VA examinations 
relating to his claim of increase during August 2004 and July 
2006.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2007).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran is currently 92 years old.  His right ankle was 
injured by a shrapnel wound during World War II.  He has been 
service connected for residuals of that shrapnel injury with 
a 10 percent disability rating from April 1946, and a 20 
percent disability rating from September 1993.  He contends 
that his right ankle condition has worsened to such an extent 
that he should be awarded a higher disability rating.  

At a VA examination of his right ankle during August 2004, 
the veteran complained of constant pain, and numbness and 
tingling of the toes and the bottom of the right foot.  He 
also reported right ankle instability and giving way, and 
that it is aggravated by motion and relieved with relaxation. 
He used a cane, walker, motorized wheelchair, and a scooter.  
He used a steel brace to walk for any long period.  Because 
of his ankle condition, he was unable to drive anymore, he 
had difficulty getting around, and he had decreased mobility 
secondary to pain, weakness, and instability of the ankle.  
The examiner observed that the veteran walked with a slow 
limping gait with the aid of a cane.  There was significant 
swelling around the right ankle joint.  There was a scar 
inferior to the lateral malleolus that measured about 6 x 3 
inches in length; it was hypopigmented and adherent to the 
underlying bone.  He had significantly decreased motion of 
the ankle joint with dorsiflexion to 10 degrees, 
plantarflexion to 20 degrees, inversion to 10 degrees, and 
eversion to 5 degrees.  There was slight ligamentous laxity 
of the ankle.  The examiner diagnosed right ankle sprain 
status post shrapnel injury, and adherent right ankle scar.  
This examiner did not state, and she apparently did not, 
review the veteran's claims file in connection with her 
examination.

At a July 2006 VA examination of his right ankle, the 
examiner stated that he had reviewed the claims file.  The 
veteran complained that the pain in his right ankle and been 
mild but manageable until about four years ago when it 
started increasing significantly.  He had worked as a 
mechanic until he retired four years ago.  He currently 
experienced continuous right ankle pain that became worse 
with any weight bearing on it.  He also had a right ankle 
sore caused by his shoe rubbing on the lateral aspect of the 
ankle which had taken several months to heal.  The examiner 
noted that the veteran was essentially completely sedentary; 
he did almost no walking at all, and he did no driving 
because of his right ankle condition.  Range of motion was 
measured with a goniometer.  The veteran's right ankle had 
zero dorsiflexion; 15 degrees plantarflexion, zero eversion 
and zero inversion.  The ranges of motion were the same with 
repetitive motion.  He did not have significant pain with 
movement of the right ankle.  There was some mild tenderness 
with palpation of the medial and lateral aspects; there was 
nonpitting but marked edema in both the ankle and foot.  An 
April 2006 radiology report of the right ankle noted diffuse 
soft tissue swelling about the right ankle; no bony 
abnormalities were noted.  The examiner described functional 
impairment stating that the veteran's right ankle condition 
kept him almost totally restricted to being seated and/or in 
a wheelchair.  He was unable to negotiate even very shallow 
steps without assistance, and he did very little walking at 
all as a consequence of his right ankle condition.  The 
diagnosis was status post shrapnel wound to the right ankle 
with residuals.

The veteran's residuals of right ankle shrapnel wound have 
been currently rated 20 percent disabling pursuant to 
Diagnostic Code 5271, for which 20 percent is the highest 
available rating.  Under Diagnostic Code 5271, limited motion 
of ankle, a 10 percent rating is warranted for moderate 
limitation of motion, and a 20 percent rating is warranted 
for marked limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2007). The average normal range of 
motion of the ankle is from 20 degrees of dorsiflexion to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2007).

In the present case the Board concludes that the weight of 
the medical evidence shows that the veteran has effectively 
lost the use of his right foot as a residual of his right 
ankle shrapnel wound.  This determination also qualifies the 
veteran for special monthly compensation for loss of use of 
his right foot.  Loss of use of a hand or a foot is held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis.  See 38 C.F.R. § 3.350(a)(2) (2007) 
(relating to special monthly compensation).  

This decision changes the rating code to Diagnostic Code 5284 
(foot injuries, other), because it provides more latitude in 
rating the veteran's disability, and it is an appropriate 
analogue to the veteran's current condition.  VA rates 
unlisted conditions by analogy to listed conditions based on 
the anatomical location, manifestation, and functional 
impairment of the affected body part.  38 C.F.R. § 4.20 
(2007).  Diagnostic Code 5284 provides a 20 percent 
evaluation for moderately severe foot injuries, and a 30 
percent evaluation for severe foot injuries. See 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2007).  A 40 percent evaluation 
for foot injuries may be assigned if there is loss of use of 
the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284, note.

The Board is persuaded in this decision by the July 2006 
examiner's summary of the veteran's impairment due to his 
right ankle condition.  He is almost totally restricted to 
being seated and/or in a wheelchair.  He cannot negotiate 
even very shallow steps without assistance, and he does very 
little walking at all.  The examiner attributed all these 
impairments to the veteran's right ankle condition.  Except 
for 15 degrees of plantarflexion, the veteran has no other 
measurable range of motion in his right ankle.  It appears to 
the Board that the veteran would be able to function equally 
or better with an amputated stump and prosthesis.  Therefore, 
the Board finds that the current residuals of the veteran's 
right ankle shrapnel wound are equivalent to loss of use of 
his right foot.  A 40 percent disability rating pursuant to 
Diagnostic Code 5284 is warranted, as well as is an award of 
special monthly compensation.  Having found that the veteran 
has lost the use of his right foot, all other possible rating 
considerations related to his right ankle and foot are 
encompassed therein, i.e., complaints of pain (DeLuca), 
condition of scar, sores, swelling, etc.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.



ORDER

An increased rating of 40 percent for residuals of right 
ankle shrapnel wound is granted.

Special monthly compensation for loss of use of the right 
foot is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


